Citation Nr: 1515313	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Officer at the RO in March 2014.  The Veteran also appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right and left knee disabilities.  At the September 2014 Board hearing, he indicated that his right and left knee disabilities are worse than since the April 2014 VA examination.  The Veteran testified that he has pain in the knees with any movement, that braces have been prescribed for knee instability, and that knee pain is exacerbated by walking on cement floors all day in association with his employment as a guard.  Thus, a remand is necessary in order to obtain a VA examination such that the Veteran's disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since December 2013. 

2.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should report the ranges of knee motion in degrees for each knee.  

The examiner should also report whether the either knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner is also to determine whether there is lateral instability or recurrent subluxation of either knee and if so, whether it is slight, moderate, or severe in severity.

3.  Finally, after undertaking any additional development, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


